Case 8:20-bk-13014-MW            Doc 212 Filed 09/07/21 Entered 09/07/21 09:42:25                  Desc
                                  Main Document Page 1 of 2


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com                                               FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                          SEP 07 2021
   870 Roosevelt
 5 Irvine, CA 92620                                                      CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                             Central District of California
 6 Facsimile: (949) 333-7778                                             BY jle        DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK                                            CHANGES MADE BY COURT
 8

 9                              UNITED STATES BANKRUPTCY COURT
10                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11 In re                                                  Case No. 8:20-bk-13014-MW
12 NORTHERN HOLDING, LLC,                                 Chapter 7
13                                                        ORDER GRANTING CHAPTER 7
                                                          TRUSTEE’S MOTION TO SET
14                    Debtor.                             CHAPTER 11 ADMINISTRATIVE
                                                          CLAIMS BAR DATE; MEMORANDUM
15                                                        OF POINTS AND AUTHORITIES
16                                                        [MOTION- DOCKET NO. 182]
17                                                        [UNOPPOSED MOTION – NO SERVICE
                                                          OF PROPOSED JUDGMENT OR
18                                                        LODGMENT PERIOD REQUIRED
                                                          PURSUANT TO LBR 9021-1(b)(4)]
19

20            The Court has read and considred the Motion to set Chapter 11 Administative Claims
21 Bar Date, filed by Richard A. Marshack, in his capacity as Chapter 7 Trustee (“Trustee”)1 of

22 the Bankruptcy Estate (“Estate”) of Northern Holding, LLC (“Debtor”), on August 9, 2021, as

23 Docket No. 182 (“Motion”).

24            The Court finds, based upon the proof of service of the Notice of Motion (“Notice”)
25 filed on August 9, 2021, as Docket No. 183, and the Declaration that no Party Requested a

26
27
     1
         Terms not otherwise defined herein shall have the same meaning as they are defined in the
28
     Motion.

                                                      1
Case 8:20-bk-13014-MW           Doc 212 Filed 09/07/21 Entered 09/07/21 09:42:25               Desc
                                 Main Document Page 2 of 2


 1 Hearing on Motion filed by Tinho Mang on September 2, 2021, as Docket No. 208, that proper

 2 notice of the Motion has been given and no opposition has been received. Accordingly, the

 3 Court finds good cause to grant the Motion, and enters its order as follows:

 4         IT IS ORDERED THAT:
 5         1.     The Motion is granted;
 6         2.     The last day for administrative claimants to file a motion and/or application
 7 requesting allowance and payment of fees and reimbursement of expenses incurred during the

 8 Chapter 11 Period is October 29, 2021, and all such motions and/or applications shall be set for

 9 hearing as promptly thereafter as the Court’s calendar allows;

10         3.     The notice procedures set forth in the Motion are approved and notice of the
11 Administrative Claims Bar Date shall be served by the Trustee within seven (7) days of the

12 entry of this order granting the Motion;

13         4.     Proofs of claim on a Chapter 11 administrative priority basis are disallowed
14 unless a motion or stipulation is timely filed by the Administrative Claims Bar Date; and

15         5.     A hearing is set for November 22, 2021 at 9:00 a.m. on the allowance or
16 disallowance of any timely filed Chapter 11 administrative claim.

17                                               ###
18
19

20

21

22

23
      Date: September 7, 2021
24

25

26
27

28


                                                   2
